DETAILED ACTION
The amendment filed on August 27, 2021 has been entered.
Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstler et al. (2016/0202003).
	Gerstler et al. (Figures 1-7) discloses a heat exchanger 100, comprising:
	a core 102 defining a first passageway 110 configured for a first fluid 112 to flow through and a second passageway 114 configured for a second fluid 116 to flow through, the core 102 comprising an assembly comprised of a plurality of unit cells 108 coupled together, each unit cell 108 (Figure 3) of the assembly defining a first passageway portion 148 within an interior volume (defined by interior surface 144) of each unit cell 108 and a second passageway portion 150 at an exterior surface 146 of each unit cell 108, each unit cell 108 including a plurality of first openings 140 into the interior volume for flow of the first fluid through the first passageway portion 148, wherein the assembly forms the second passageway in volumes between the plurality of unit cells 108 coupled together, the assembly being shaped to combine and divide the first fluid in the first passageway portion 148 in each unit cell 108 and to combine and divide the second fluid in the second passageway portion 150 of each unit cell 108 during exchange of heat 
	at least one baffle (Figure 2, annotated, below) disposed in the first passageway 110 and the passageway 114 configured to route the flow of first fluid 112 independently from the flow of second fluid 116.


    PNG
    media_image1.png
    683
    674
    media_image1.png
    Greyscale


Regarding claim 2, Figure 2 (annotated, above) discloses the at least one baffle is configured to block the first passageway 110 at its location without blocking the second passageway 114 at its location.
Regarding claim 3, Figure 2 (annotated, page 3) discloses the fluid 170 is the second fluid 116, in which the at least one baffle is configured to block the second passageway 114 at its location without blocking the first passageway 110 at its location.
Regarding claim 4, Figures 1-2 disclose a casing 106, wherein the assembly is configured to conform to a shape of the casing 106.
Regarding claim 5, Figure 6 discloses the unit cells 108 of the assembly are coupled in flow communication with each other such that each unit cell 108 is configured to receive the first fluid 112 from at least three other unit cells 108.

Regarding claim 7, Figure 2 discloses a first header 122; and a second header 126, wherein the first fluid 112 flows into the first passageway 110 from the first header 122 in a first direction and the second fluid 116 flows into the second passageway 114 from the second header 126 in a second direction different than the first direction.
Regarding claim 8, Figures 1-2 disclose the core 102 is substantially symmetric.
Regarding claim 9, Figure 7 discloses a casing 106; and a peripheral unit cell 168 adjacent the casing 106, the peripheral unit cell 168 configured to direct the first fluid 112/170 in a direction away from the casing to inhibit the first fluid 112/170 becoming trapped in a stagnant zone 172.
Regarding claim 10, Figure 2 discloses a first header 122 coupled to the first passageway 110 to direct the first fluid 112 into the first passageway 110, the first header 122 comprising a plurality of ports 130 in flow communication with the first passageway 110 and the first header 122 decreasing in cross-sectional area in the direction the first fluid 112 flows through the first header 122.
Regarding claim 11, Figure 2 discloses the core 102 further defines a plenum 136 for the second fluid 116 to flow through, the plenum 136 disposed adjacent the first header 122.
Regarding claim 12, Figure 2 discloses a plurality of conduits 125 coupled to the first header 122 and extending adjacent the plenum 136.

Regarding claim 14, Figure 2 (annotated, page 3) discloses the at least one baffle provides a partial counterflow of at least one of the first fluid 112 and the second fluid 116.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.  The baffle 170 in Figure 7 of Gerstler et al. is no longer relied upon to meet the claim limitations.
Instead, Figure 2 (annotated, page 3) of Gerstler et al. discloses at least one baffle disposed in the first passageway 110 and the passageway 114 configured to route the flow of first fluid 112 independently from the flow of second fluid 116.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763